Case: 20-50304      Document: 00515850470         Page: 1    Date Filed: 05/05/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 5, 2021
                                   No. 20-50304
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tredon Smith,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-168-1


   Before King, Smith, and Haynes, Circuit Judges.
   Haynes, Circuit Judge:
          While at a friend’s house, Tredon Smith touched a Smith & Wesson
   .38 caliber revolver. He later pleaded guilty to being a felon in possession of
   that firearm in violation of 18 U.S.C. § 922(g)(1). In connection with his
   guilty plea, he signed a factual basis document indicating the only interaction
   he had with the firearm was that he had “touched” it. The district court
   accepted that factual basis as sufficient to sustain Smith’s § 922(g)(1)
   conviction. For the following reasons, we VACATE Smith’s guilty plea,
   conviction, and sentence and REMAND for entry of a new plea and
   necessary proceedings thereafter.
Case: 20-50304        Document: 00515850470              Page: 2      Date Filed: 05/05/2021




                                         No. 20-50304


                                    I.      Background

           Midland, Texas police officers arrested Smith after they recovered
   three stolen firearms on April 6, 2019. Following his arrest, Smith was shown
   a picture of one of the firearms—a Smith & Wesson .38 caliber revolver—
   which he admitted to having seen and touched at a friend’s house. He stated
   that he did not remember touching the other firearms. 1
           Smith was later arrested and charged with being a felon in possession
   of the .38 revolver on or about April 29, 2019 2 in violation of 18 U.S.C.
   § 922(g)(1). Smith pleaded guilty to the charge. In connection with that plea,
   Smith signed a factual basis indicating that he had “touched” the firearm,
   which the district court accepted as a sufficient basis for his conviction. The
   district court then sentenced Smith to 57 months of imprisonment, with three
   years of supervised release to follow. Smith timely appealed. 3




           1
             The dissenting opinion focuses on Smith’s other “criminal activities”—stating
   that Smith “is a leader of a street gang” and that Smith was found “fleeing the scene of a
   vehicle burglary” two months after his touching of the .38 revolver as “relevant,” but they
   are not.
            The dispositive question in this appeal is whether there was a sufficient factual
   basis to convict Smith for possessing the .38 revolver. That he may have been involved in
   other misconduct—even misconduct involving other firearms—says nothing at all about
   whether he possessed this firearm.
           2
            As noted above, Smith’s alleged possession of the .38 revolver could not have
   occurred later than April 6, the date officers recovered the firearms. The date charged was
   “on or about” April 29, but Smith did not argue in his briefs that the discrepancy in dates
   impermissibly stretches the “on or about” language used in the indictment, so we do not
   comment further on the issue.
           3
            Smith raises several issues but because of our ruling on the plea, we do not reach
   any others.




                                               2
Case: 20-50304         Document: 00515850470              Page: 3       Date Filed: 05/05/2021




                                           No. 20-50304


                                     II.      Jurisdiction

           The district court had jurisdiction under 18 U.S.C. § 3231. We have
   jurisdiction to review Smith’s conviction under 28 U.S.C. § 1291.

                                      III.    Discussion

           Smith challenges his plea colloquy, primarily contending that the
   district court incorrectly concluded that his admission to having “touched”
   the .38 revolver constituted a sufficient basis for possession as required to
   sustain a conviction under 18 U.S.C. § 922(g)(1). 4 Smith did not raise this
   argument in the district court, so our review is for plain error.                        To
   demonstrate plain error, Smith must show (1) an error (2) that is “clear or
   obvious” and (3) that affects his “substantial rights.” Puckett v. United
   States, 556 U.S. 129, 135 (2009); see also United States v. Vonn, 535 U.S. 55,
   58–59 (2002) (noting that plain error review applies to alleged deficiencies in
   plea colloquies); United States v. Marek, 238 F.3d 310, 315 & n.16 (5th Cir.
   2001) (en banc) (same). If we conclude there was a plain error, we have the
   discretion to correct it if it “seriously affects the fairness, integrity, or public
   reputation of judicial proceedings.” Puckett, 556 U.S. at 135 (cleaned up).

           1.      Clear or Obvious Error

           Among other requirements, Federal Rule of Criminal Procedure 11
   requires a federal district court taking a guilty plea to independently evaluate
   whether the defendant’s admitted-to conduct actually constitutes a violation
   of the statute under which he is charged. Marek, 238 F.3d at 314. Typically,
   our review centers on the facts the defendant admitted to at the time of his


           4
             Although Smith sometimes characterizes his argument as challenging his
   understanding of the charge against him or the voluntariness of his plea, we address only
   the crux of his argument: that his touching of the .38 revolver was insufficient to establish
   possession.




                                                3
Case: 20-50304        Document: 00515850470              Page: 4      Date Filed: 05/05/2021




                                         No. 20-50304


   plea colloquy—including information from any factual basis document
   submitted to the district court. Id. But where, as here, review is for plain
   error, we may also “scan the entire record” for any other facts supporting
   the conviction. United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010).
           Smith pleaded guilty to possessing the .38 revolver in violation of 18
   U.S.C. § 922(g)(1).         That statute prohibits a felon like Smith from
   “knowingly possess[ing] a firearm,” either actually or constructively. United
   States v. Huntsberry, 956 F.3d 270, 279 (5th Cir. 2020); United States v. Meza,
   701 F.3d 411, 418–19 (5th Cir. 2012). A defendant has actual possession over
   a firearm when he has “direct physical control”—such as when he has the
   firearm “on his person,” is seen “carrying the firearm,” or is tied to the
   firearm with “forensic evidence.” United States v. Hagman, 740 F.3d 1044,
   1048, 1049 & n.2 (5th Cir. 2014) (collecting cases). Constructive possession
   is broader: a defendant has constructive possession when he has “ownership,
   dominion, or control” over either the firearm itself or over the premises in
   which the firearm is found. Id. at 1049. The common denominator between
   the two is control; absent some indication that the defendant controlled the
   firearm, conviction is improper under either theory of possession. 5 Id.
           There is no evidence in the record that Smith had either actual or
   constructive possession of the .38 revolver (indeed, the Government all but
   abandoned the notion of constructive possession). At the outset, it is
   undisputed that Smith did not control the relevant premises (his friend’s


           5
             The dissenting opinion takes issue with our citations to constructive possession
   cases because it views this case as turning entirely on actual possession, which the
   dissenting opinion seems to think is entirely divorced from the concepts underlying
   possession generally. Our consideration of constructive possession cases in this context is
   not novel; it is a straightforward recognition that both kinds of possession—actual and
   constructive—require the Government to demonstrate control over an item. Hagman, 740
   F.3d at 1048–49.




                                               4
Case: 20-50304           Document: 00515850470               Page: 5    Date Filed: 05/05/2021




                                            No. 20-50304


   residence), and there is no evidence in the record that Smith owned the .38
   revolver or otherwise controlled it or its location.
           Turning to direct possession, the only evidence in the entire record
   regarding Smith’s interaction with the .38 revolver is his admission to
   “touching” the firearm. 6 The Government’s argument that we should also
   consider the “fact” that Smith’s fingerprints were on the .38 revolver is
   unavailing for the simple reason that it is not a fact at all.7 We see no evidence


           6
               The relevant portion of the factual basis states:
           While speaking with SMITH, Detective Sedillo showed SMITH a
           photograph of a firearm that he had previously recovered. SMITH stated
           that he had seen and touched the firearm at a friend’s house prior to
           Detective Sedillo recovering the firearms. SMITH during the interview
           knew the caliber of the firearm in the picture that was shown to him
           without Detectives mentioning it. When SMITH was confronted again
           about the three firearms and why his fingerprints would be on them,
           SMITH stated, “I don’t remember touching the rest of those guns, but I
           know for a fact that I touched the .38.”
           7
              We note that the presence of a defendant’s fingerprints on contraband can
   support the conclusion that the defendant possessed the item if the prints suggest some
   degree of control. United States v. De Leon, 170 F.3d 494, 497 (5th Cir. 1999) (reasoning
   that the presence of a defendant’s thumbprint on a box of ammunition stored in a house
   the defendant frequented allowed the jury to infer that the defendant “knew that the box
   was there and that he possessed control over it”); United States v. Geiger, No. 92-8579, 1993
   WL 309940, at *3 (5th Cir. May 13, 1993) (per curiam) (noting that a fingerprint on an
   ammunition magazine—“a component that may be removed from the firearm”—
   supported a constructive possession finding). But see United States v. Beverly, 750 F.2d 34,
   37 (6th Cir. 1984) (per curiam) (reversing a possession conviction because the evidence at
   trial showed only that the defendant’s fingerprint was on one firearm and that he had stood
   close to a waste basket containing two firearms in another person’s house); United States v.
   Wilson, 922 F.2d 1336, 1338–39 (7th Cir. 1991) (noting that although the presence of a
   fingerprint was “fully consistent with innocence,” a jury could nonetheless find that fact
   supported possession).
            We need not resolve whether fingerprints are sufficient on their own to sustain a
   possession conviction because, as we discuss, there is no evidence here that Smith’s
   fingerprints were actually on the .38 revolver. Contrary to the dissenting opinion’s
   suggestion, that would be something in need of resolution from scratch; none of the cases




                                                   5
Case: 20-50304         Document: 00515850470                Page: 6       Date Filed: 05/05/2021




                                           No. 20-50304


   that Smith’s fingerprints were actually on the firearm. The factual basis does
   not say that they were. It merely indicates that officers asked Smith “why
   his fingerprints would be” there. A detective’s question is not evidence of a
   fact: it could just as easily be an interrogation tactic to get Smith to confess;
   indeed, the officers posed the same question with respect to two other
   firearms that Smith maintains he never touched at all. In fact, we see no
   actual evidence of any fingerprints whatsoever (and the Government points
   to nothing else), let alone the sort of fingerprint evidence that would suggest
   Smith controlled the firearm.              If the Government had that evidence,
   presumably, it could easily have included it in the record since possession of
   other firearms was a question in the sentencing process.
           The Government also seems to suggest that possession can be inferred
   from the fact that Smith knew the caliber of the .38 revolver without officers
   mentioning it to him. But even if we made the questionable assumption that
   an individual’s knowledge of an object’s features can imply prior control over
   the object, 8 the officers here showed Smith the picture of the .38 revolver



   the dissenting opinion cites answers the question for us. Cf. Hagman, 740 F.3d at 1049
   (concluding that there was insufficient evidence of actual possession in part because “no
   forensic evidence link[ed] [the defendant] to the . . . firearms”); De Leon, 170 F.3d at 497
   (noting that the evidence “taken as a whole”—including both the presence of a fingerprint
   on an ammunition box and the defendant’s frequenting of the house where the box was
   kept—supported an inference of constructive possession but that the same evidence was
   not sufficient to find actual possession); United States v. Tyler, 474 F.2d 1079, 1081 (5th Cir.
   1973) (per curiam) (reasoning that a fingerprint on a check can create an inference of actual
   possession (citing Stoppelli v. United States, 183 F.2d 391 (9th Cir. 1950), abrogation
   recognized by United States v. Nevils, 598 F.3d 1158, 1165–66 (9th Cir. 2010))).
           8
            Our cases suggest that knowledge of an object’s location can support at least a
   constructive possession finding—but we do not appear to have reached the same
   conclusion with respect to knowledge of an object’s features. See, e.g., United States v.
   Mudd, 685 F.3d 473, 478 (5th Cir. 2012) (concluding that there was sufficient evidence of
   constructive possession where, in part, the defendant identified that the firearm in question
   had been in a black bag). To be sure, knowledge of some features—such as those that only




                                                  6
Case: 20-50304         Document: 00515850470              Page: 7       Date Filed: 05/05/2021




                                          No. 20-50304


   before he told them its caliber. So, there is no evidence that Smith had private
   knowledge indicating prior control; he could have simply determined the
   caliber by looking at the picture. Dominion or control over this particular
   firearm was not necessary to know that fact.
           There is no other evidence in the record suggesting more than simple
   touching; Smith made no further admissions suggesting any sort of deeper
   involvement with the firearm at any point, and the affidavit submitted in
   connection with the criminal complaint and arrest warrant just contains the
   same information as the factual basis. At bottom, then, the only fact that
   could conceivably support possession is Smith’s admission to merely
   “touching” the .38 revolver.
           The plain text of § 922(g), logic, and an analysis of our precedents all
   reveal that mere touching is insufficient to establish possession. First, the
   text. The statute, § 922(g), proscribes only “possess[ing] . . . [a] firearm.”
   18 U.S.C. § 922(g). A look at the dictionary confirms the common-sense
   intuition that possession does not encompass mere touching; to possess
   something is to control it—it is “to be master of” the thing or “to have and
   hold [it] as property.”                Webster’s           New       International
   Dictionary 1926 (2d ed. 1934) (“Webster’s Second”). 9                                    By
   contrast, to touch something is merely “[t]o lay the hands, fingers, etc., upon


   become evident on physical interaction or prolonged exposure—could plausibly support a
   possession finding. But we strain to think of how knowledge of an object’s general features
   (for example, a firearm’s caliber, as here) could meaningfully suggest prior possession,
   especially where those features could be discerned from briefly seeing the object.
           9
             The lack of touching as a sufficient stand-alone basis for possession is consistent
   across dictionaries. See Possess, Black’s Law Dictionary (11th ed. 2019) (“To have
   in one’s actual control[.]”); Webster’s New International Dictionary 1770
   (3rd ed. 1961) (“[T]o have and hold as property”; “[to] be master of”; or to “seize or gain
   control of”); American Heritage Dictionary 1375 (5th ed. 2011) (“To have
   under one’s power or control[.]”).




                                                7
Case: 20-50304        Document: 00515850470              Page: 8       Date Filed: 05/05/2021




                                         No. 20-50304


   so as to feel” it or “to perceive [it] by means of the tactile sense.” Id. at
   2676. 10
           No one would confuse the simple act of laying a hand or finger on an
   item, on its own, as making someone the “master” over the item. Every day,
   humans touch countless things we don’t “possess,” such as countertops at
   the grocery store. (Why else would there be sanitizer dispensers everywhere
   during a pandemic?). To say all of those interactions are possession wildly
   expands the logical definition of that word.
           The dissenting opinion argues that we reach that conclusion only after
   having selectively chosen to rely on the Webster’s Second dictionary, 11
   which, the dissenting opinion asserts, is too old to provide an accurate
   definition for the use of the word “possess” in 1986 (the year the term was
   added to § 922(g)). 12 Why the dissenting opinion takes issue with the
   definitions we have cited is unclear. After all, the “master of” connotation
   we have discussed also appears in the dissenting opinion’s preferred source,
   Webster’s Third—as does the synonymous “control” connotation, which


           10
              See also Webster’s New International Dictionary 2415 (3rd ed.
   1961) (“[T]o bring a bodily part briefly into contact with so as to feel” or “to perceive or
   experience [it] by means of the tactile sense”); American Heritage Dictionary
   1836 (5th ed. 2011) (“To cause or permit a part of the body, especially the hand or fingers,
   to come in contact with so as to feel[.]”).
           11
             In reality, far from “cherry-picking” only one source, we have identified a range
   of other dictionaries—including ones the dissenting opinion cites—that support our
   position. See supra note 9.
           12
              We note that, as initially enacted in 1968, § 922 had other references to
   “possession”—and so it is conceivable that § 922(g) was merely importing the 1968-era
   connotations of that word when it added the particular term “possess.” See Gun Control
   Act of 1968, Pub. L. No. 90-618, 82 Stat. 1213, 1220 (1968). Even assuming arguendo that
   the specific addition of “possess” to § 922(g) resets the appropriate interpretive lens to
   the year 1986, however, we are still confident that Webster’s Second supports our
   understanding of the statute.




                                                8
Case: 20-50304         Document: 00515850470               Page: 9       Date Filed: 05/05/2021




                                           No. 20-50304


   appears in all the dictionaries cited in both opinions. See Webster’s New
   International Dictionary 1770 (3rd ed. 1961) (“Webster’s
   Third”). What’s more, these connotations (in Webster’s Second and
   elsewhere) are plainly applicable to both constructive and actual possession—
   it is, for example, no innovation to say that one can be “master of” something
   by exercising “direct physical control” over it. Hagman, 740 F.3d at 1048.
           Whatever the cause for concern with respect to Webster’s Second, we
   are unpersuaded. The Supreme Court has used that dictionary to interpret
   authorities from 1986. 13 It has also used it in interpreting provisions of the
   United States Code related to § 922. 14 Our court, too, has used it in
   interpreting a range of modern statutes. 15 The dictionary is, after all, widely
   considered to be “exhaustive on traditional legal and literary terms.” Jeffrey


           13
              See United States v. Santos, 553 U.S. 507, 511 (2008) (citing Webster’s Second
   and two other dictionaries in interpreting 18 U.S.C. § 1956(a)(1)(A)(i), enacted 1986);
   Alabama v. North Carolina, 560 U.S. 330, 340 (2010) (citing Webster’s Second in
   interpreting an interstate compact that took effect in 1986); see also, e.g., Jennings v.
   Rodriguez, 138 S. Ct. 830, 848 (2018) (citing Webster’s Second, Webster’s Third, Black’s
   Law Dictionary, and other dictionaries, in interpreting 8 U.S.C. § 1225(b)(1)(B)(ii),
   enacted 1996).
           14
              See Johnson v. United States, 559 U.S. 133, 140 (2010) (citing Webster’s Second
   in interpreting 18 U.S.C. § 924(e)(2)(B)); Smith v. United States, 508 U.S. 223, 228–29
   (1993) (citing Webster’s Second in interpreting 18 U.S.C. § 924(c)(1)).
           15
               See Univ. of Tex. M.D. Anderson Cancer Ctr. v. U.S. Dep’t of Health & Human
   Servs., 985 F.3d 472, 479 (5th Cir. 2021) (citing Webster’s Second in interpreting 45 C.F.R.
   § 160.103, as modified in 2013); In re Ran, 607 F.3d 1017, 1028 (5th Cir. 2010) (citing
   Webster’s Second in interpreting 11 U.S.C. § 1502(2), enacted 2005); IntegraNet Physician
   Res., Inc. v. Tex. Indep. Providers, L.L.C., 945 F.3d 232, 239 & n.21 (5th Cir. 2019) (citing
   Webster’s Second in interpreting 28 U.S.C. § 1442(a)(1), as amended 1996), overruled on
   other grounds by Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286 (5th Cir. 2020) (en banc);
   see also United States v. Bailey, 115 F.3d 1222, 1236 (5th Cir. 1997) (Smith, J., dissenting)
   (citing Webster’s Second and Black’s Law Dictionary for the proposition that “[i]t is
   axiomatic that the word ‘commerce’ is, and has always been, tantamount to ‘trade,’ the
   exchange of goods and services by purchase and sale”).




                                                 9
Case: 20-50304        Document: 00515850470              Page: 10       Date Filed: 05/05/2021




                                         No. 20-50304


   L. Kirchmeier & Samuel A. Thumma, Scaling the Lexicon Fortress: The United
   States Supreme Court’s Use of Dictionaries in the Twenty-First Century, 94
   Marq. L. Rev. 77, 96 (2010) (quoting Antonin Scalia & Bryan
   Garner, Making Your Case: The Art of Persuading
   Judges 213 (2008)). Webster’s Second is, in short, perfectly well-suited to
   the task at hand.
           Why, then, the dissenting opinion’s difficulty with it?                 The only
   reason we can see is that Webster’s Second forecloses the dissenting
   opinion’s proposed “seize” concept (which it lifts out of a Webster’s Third
   definition that also includes “control” language) by describing “seize” as an
   “[a]rchaic” usage of “possess.” Webster’s Second 1926; see generally
   Kirchmeier & Thumma, Scaling the Lexicon Fortress, 94 Marq. L. Rev. at
   96 (describing Webster’s Third—the exclusive basis for the dissenting
   opinion’s definition—as “infamously permissive in neglecting to include
   accurate usage tags” (quoting Scalia & Garner, Making Your
   Case at 213)). To treat “seize” as the definitive touchstone of possession
   for the purposes of § 922(g), then, would disregard the ordinary meaning of
   the statute’s express language without any justification for doing so. 16


           16
              There are, of course, other problems with the dissenting opinion’s “seize”
   definition. Most significantly, it is unclear why the dissenting opinion thinks that the
   answer to whether something is “seize[d]” for the purposes of its take on § 922(g)
   possession should be governed by Torres v. Madrid, a case concerning how much force is
   necessary to constitute a law enforcement seizure for Fourth Amendment purposes. 141
   S. Ct. 989, 998 (2021); cf. Antonin Scalia & Bryan A. Garner, Reading Law:
   The Interpretation of Legal Texts 418 (2012) (“Because common words
   typically have more than one meaning, [one] must [rely on] the context in which a given
   word appears.”). Simply put, the focus of the Fourth Amendment analysis in Torres is that
   the law enforcement seizure of a person turns on the historical understanding of arrests
   (which, Torres informs us, could at common law be accomplished by mere touching—as
   with a mace in a 1605 Star Chamber case). Id. at 998–1002. That focus undermines any
   attempt to transplant its definition to the possession context; indeed, Torres affirmatively
   disclaims that “seizure” in the Fourth Amendment context “always entail[s] a taking of




                                               10
Case: 20-50304        Document: 00515850470              Page: 11       Date Filed: 05/05/2021




                                         No. 20-50304


           Unsurprisingly, our case law avoids that result by sticking with the
   plain meaning of the text “possess.” Consistent with our discussion of the
   common sense of the word, we have repeatedly emphasized that possession
   requires something more than touching. 17 See generally Huntsberry, 956 F.3d
   at 279–80; Meza, 701 F.3d at 419; Hagman, 740 F.3d at 1048–49, 1049 n.2.
   Moreover, we have endorsed jury instructions that prevent a jury from
   convicting on a possession charge for mere touching alone. Specifically, in
   United States v. De Leon, we concluded that a specific touching-is-not-
   possession instruction was “unnecessary” because the given instruction
   “already required proof that [the defendant] exercised ‘dominion and
   control’ over the [contraband].” 170 F.3d 494, 498 (5th Cir. 1999). That
   “dominion and control” language, we said, “implicitly instruct[s]” the jury
   that “simply touch[ing]” is insufficient to establish possession. 18 Id. The




   possession.” Id. at 1002. To interpret Torres as standing for the proposition that touching
   equals seizure equals possession for § 922(g) purposes (as the dissenting opinion does) thus
   dramatically misreads the case.
           17
             We therefore need not decide every interaction with an item that could qualify
   as possession. We simply conclude that the level of interaction here (which, as we have
   discussed, begins and ends with “touching”), without more, is not enough. The dissenting
   opinion’s various questions—“grip it? Brandish it? Hold it[?]”—are not at issue in this
   case.
           18
                The dissenting opinion is incorrect to claim that De Leon is actually about
   whether touching a container establishes control over the container’s contents. The
   distinction between container and contents was not at play in that case; the relevant issue
   in De Leon was whether the mere touching of an item sufficed to establish possession over
   the item—we addressed whether a “thumbprint on [a] box . . . [is] insufficient to establish
   . . . possession of the box,” within which a central question was whether “mere touching is
   insufficient to establish constructive possession of an item.” De Leon, 170 F.3d at 496
   (emphasis added). Accordingly, contrary to the dissenting opinion’s reading, our
   statement that the jury could not convict “if they found that the defendant had simply
   touched the ammunition on one occasion” was neither clerical error nor dicta. Id. at 498.




                                               11
Case: 20-50304     Document: 00515850470           Page: 12    Date Filed: 05/05/2021




                                    No. 20-50304


   bottom line: our case law, like the plain text itself, confirms that merely
   touching an item is not enough to possess it.
          Indeed, every other circuit to address the subject has reached the same
   conclusion: it is error to convict on mere touching alone. United States v.
   Teemer, 394 F.3d 59, 65 (1st Cir. 2005) (noting with approval that the
   instruction in the case “did not say that merely to touch the [firearm]
   constituted a crime”); United States v. Beverly, 750 F.2d 34, 37 (6th Cir. 1984)
   (per curiam) (concluding that “touch[ing]” a firearm is insufficient to
   establish constructive possession); United States v. Wilson, 922 F.2d 1336,
   1339 (7th Cir. 1991) (“Merely touching would not be possessing [a
   firearm].”); United States v. Williams, 29 F. App’x 486, 488–89 (9th Cir.
   2002) (per curiam) (noting that “[c]ase law supports the theory that briefly
   sampling or handling contraband does not constitute constructive
   possession” and concluding that the district court reversibly erred in not
   giving a jury instruction that “momentarily touch[ing] or hold[ing]” is not
   possession (citing United States v. Kearns, 61 F.3d 1422, 1425 (9th Cir. 1995)
   (holding that the defendant did not possess marijuana by “briefly touch[ing]
   and smell[ing] it”))).
          At bottom, the dissenting opinion’s primary argument to the contrary
   boils down to the relatively uncontroversial proposition that the length of
   possession is irrelevant under § 922(g). We agree, but the problem is not
   whether Smith possessed the firearm for a long enough period of time, it is
   whether Smith possessed the firearm at all. See Huntsberry, 956 F.3d at 279.
   That distinction also puts to rest the dissenting opinion’s assertion that our
   analysis examines affirmative defenses on a factual basis problem; our
   analysis is not about any species of justified possession defense—we only
   address what it takes to show the possession element itself. On that score,
   mere touching, standing alone, is not enough.




                                          12
Case: 20-50304     Document: 00515850470            Page: 13   Date Filed: 05/05/2021




                                     No. 20-50304


          Thus, given § 922(g)’s plain text and the overwhelming weight of case
   law on the subject, we conclude that the district court committed a clear and
   obvious error in treating Smith’s admission to touching the .38 revolver as a
   sufficient factual basis for his guilty plea on that charge. See United States v.
   Aderholt, 87 F.3d 740, 744 (5th Cir. 1996) (“The error is evident from a plain
   reading of the statute and thus, is obvious.”); United States v. Maturin, 488
   F.3d 657, 663 (5th Cir. 2007) (concluding that an error was clear and obvious
   when it conflicted with “plain statutory language” even though we “ha[d]
   never expressly determined” the issue).

          2.     Affecting Substantial Rights

          That error also affected Smith’s substantial rights because, but for the
   error, he would not have entered the plea. United States v. Dominguez
   Benitez, 542 U.S. 74, 83 (2004). According to Smith, the deficiency in the
   factual basis reflects his own (mistaken) belief that mere touching was
   equivalent to possession. That mistaken belief led him to plead guilty; per
   Smith, all he did was touch the .38 revolver and he would not have pleaded
   guilty had he known that was insufficient to establish possession. The error
   therefore affected his substantial rights.

          3.     Serious Effect on Fairness, Integrity, or Public Reputation
                 of Proceedings

          Finally, the error also had a serious effect on the fairness and integrity
   of the proceedings. The fact that Smith is or could be innocent of possessing
   the .38 revolver is reason alone for us to correct the district court’s error.
   United States v. Olano, 507 U.S. 725, 736 (1993) (“The court of appeals
   should no doubt correct a plain forfeited error that causes the conviction or
   sentencing of an actually innocent defendant.”). Certainly, Smith could seek
   post-conviction remedies—including by pursuing potentially viable
   ineffective assistance of counsel claims relating to the deficiencies in the




                                          13
Case: 20-50304     Document: 00515850470              Page: 14   Date Filed: 05/05/2021




                                       No. 20-50304


   factual basis—if we were to decline to use our discretion in this case. But
   remedying this issue on direct appeal serves as a stronger safeguard of the
   fairness and integrity of the criminal proceedings here, appropriately
   providing Smith the relief he is due without any further delay.
                                   *        *         *
          In sum, we hold that the district court plainly erred in accepting
   Smith’s guilty plea to possessing the .38 revolver on the sole basis that he had
   touched the firearm. As that error affected the fairness and integrity of
   Smith’s conviction, we VACATE Smith’s guilty plea, conviction, and
   sentence and REMAND for entry of a new plea and necessary proceedings
   thereafter.




                                            14
Case: 20-50304     Document: 00515850470            Page: 15   Date Filed: 05/05/2021




                                     No. 20-50304


   Jerry E. Smith, Circuit Judge, dissenting:
          Based on inapposite precedent and dictionary definitions, the majority
   precludes prosecutors from proving possession of a firearm solely through
   physical touch. Now, the government must show that the defendant is the
   “master of” the firearm—whatever that means. The majority thus engrafts
   a requirement reminiscent of constructive possession onto our law about
   actual possession and splices part of an affirmative defense onto § 922(g)’s
   possession requirement. Worse, it manufactures this newfangled approach
   on plain-error review. I respectfully dissent.

                                          I.
          Because our review is for plain error, “we may look beyond those facts
   admitted by the defendant during the plea colloquy and scan the entire record
   for facts supporting his conviction.” United States v. Trejo, 610 F.3d 308, 313
   (5th Cir. 2010). The majority omits some relevant facts: Smith, by his own
   admission, is the leader of a street gang that burgles vehicles, sells narcotics,
   and steals, possesses, and sells firearms.
          Two criminal activities give rise to this case, although the majority
   notes only one. First, consistently with Smith’s characterization of his gang,
   officers found Smith fleeing the scene of a vehicle burglary. He had a glass-
   breaking tool in his pocket, and his hands were bleeding. The officers like-
   wise observed blood in the vehicle. According to the vehicle’s owner, the
   burglars moved two firearms during the burglary, taking them from under the
   backseat of the vehicle. Second, as the majority notes, Smith—a felon—
   admitted to touching a firearm at his friend’s house.
          The government charged Smith with possessing (1) the two guns in
   the burgled vehicle and (2) the firearm he touched at his friend’s house.
   Smith agreed to plead guilty of possessing the firearm he touched at his
   friend’s house. In exchange, the government dropped the charges concern-




                                          15
Case: 20-50304        Document: 00515850470               Page: 16       Date Filed: 05/05/2021




                                          No. 20-50304


   ing possession of the two guns in the burgled vehicle. Smith now seeks to
   unwind his guilty plea as to the gun he touched in his friend’s house.

                                                II.
           Three problems plague the majority’s conclusion that mere touching
   doesn’t constitute possession: It (A) relies on precedent about constructive—
   not actual—possession, (B) relies on dictionary definitions that resemble the
   definition of constructive—not actual—possession, and (C) engrafts part of an
   affirmative defense onto the definition of “possess.”

                                                A.
           Possession can be actual or constructive. 1 The majority starts off on
   the right foot by noting that the government doesn’t contend that Smith con-
   structively possessed the firearm. And that makes sense. The government
   typically reserves constructive possession for situations in which officers find
   a weapon in the defendant’s residence or some other place he frequented. 2
   And, here, we don’t have many facts about the premises where the gun was
   located. Thus, the government prudently doesn’t pursue constructive posses-
   sion and relies instead on actual possession. 3
           It’s strange, then, that, in deciding a case about actual possession, the
   majority relies almost entirely on precedent about constructive possession.
   Take, for instance, the crux of its analysis: The majority distills from Hunts-


           1
             See United States v. Jones, 484 F.3d 783, 787 (5th Cir. 2007) (“The government
   can prove possession by showing that a defendant exercised either direct physical control
   over a thing (actual possession) or ‘dominion or control’ over the thing itself or the area in
   which it was found (constructive possession).”).
           2
             See, e.g., United States v. Huntsberry, 956 F.3d 270, 279 (5th Cir. 2020); United
   States v. Meza, 701 F.3d 411, 419 (5th Cir. 2012).
           3
               For instance, the government said, at oral argument, that it “pretty much st[u]ck
   with . . . actual possession.”




                                                16
Case: 20-50304          Document: 00515850470             Page: 17       Date Filed: 05/05/2021




                                           No. 20-50304


   berry, 956 F.3d at 279–80, and Meza, 701 F.3d at 419, the proposition that
   “possession requires something more than touching.” But neither opinion
   said that. 4 Neither involved a defendant’s touching contraband. 5 Neither is
   even about actual possession. 6 Those were constructive-possession cases. See
   Huntsberry, 956 F.3d at 279; Meza, 701 F.3d at 419.
           Next, the majority cites United States v. De Leon, 170 F.3d 494, 498
   (5th Cir. 1999), another case about constructive—not actual—possession. 7
   According to the majority, De Leon shows that “merely touching an item is
   not enough to possess it.” But De Leon, 170 F.3d at 497, actually said that a
   “thumbprint on [a] box of ammunition would . . . lead a jury to reasonably
   infer that De Leon . . . possessed control over [the box].”
           The majority distills a contradictory point from De Leon only by obfus-
   cating the object being touched. According to the majority, under De Leon,
   “‘simply touching’ is insufficient to establish possession.” “Touching
   what?” the reader might ask. The majority’s gloss over the object omits a
   crucial detail: De Leon’s thumbprint was on a box of ammunition. De Leon,


           4
               See generally Huntsberry, 956 F.3d 270; Meza, 701 F.3d 411.
           5
              In Huntsberry, 956 F.3d at 280, the guns “were discovered in what appeared to be
   the master bedroom closet in the trailer Huntsberry occupied for many years.” Moreover,
   there was evidence that the guns “had been left near Huntsberry’s residence four years
   earlier at a New Year’s Eve party Huntsberry attended.” Id. Similarly, in Meza, 701 F.3d
   at 419, there was no allegation that the defendant touched the gun; instead, “the shotgun
   and ammunition were found on his property.”
           6
             In Huntsberry, 956 F.3d at 279, there’s a solitary reference to actual possession in
   describing the framework, before moving on to analyze constructive possession in depth. In
   Meza, 701 F.3d at 419, “[t]he government proceeded against Meza on a constructive (not
   actual) possession theory.”
           7
            In fact, we eliminated, right off the bat, the notion that that case was about actual
   possession. De Leon, 170 F.3d at 497 (“We hold that a reasonable jury could not find that
   De Leon actually possessed the ammunition, but could infer that he constructively pos-
   sessed the ammunition.”).




                                                 17
Case: 20-50304          Document: 00515850470              Page: 18         Date Filed: 05/05/2021




                                           No. 20-50304


   170 F.3d at 497. He thus asked for a jury instruction that a mere touch of the
   box didn’t establish constructive possession of the contents. 8 We upheld the
   district court’s rejection of that instruction, concluding that it was “unneces-
   sary because the instructions already required proof that De Leon exercised
   ‘dominion and control’ over the box of ammunition,” which sufficed to keep
   the jury from finding constructive possession of the ammunition based on a
   mere touch of the box. 9 In short, De Leon was about whether a touch of a
   container establishes constructive possession of the items in that container;
   it had nothing to say about whether a touch of contraband establishes actual
   possession of that contraband.
           Thus, in deciding a case about actual possession where the defendant
   touched contraband, the majority hangs it hat on cases about constructive
   possession where the defendant didn’t touch contraband. 10 In reality, two


           8
               Specifically, De Leon requested the following instruction:
                     If you find that Mr. De Leon merely touched the box, but did not
                     have constructive possession, that is that he did not knowingly
                     have the power or intention to exercise dominion or control over
                     the cartridges, I instruct you that you must return a verdict of “Not
                     Guilty” as to count two of the indictment.
   De Leon, 170 F.3d at 498 (emphases added).
           9
              Id. We did state that the jury couldn’t convict “if they found that the defendant
   had simply touched the ammunition on one occasion.” Id. (emphasis added). Our refer-
   ence to a touch of the ammunition appears to be inaccurate, because the defense had asked
   for an instruction about the defendant’s touch of the box. There’s no indication that
   De Leon actually touched the ammunition. Thus, to the extent that phrase wasn’t a clerical
   mistake, it was dictum, because that factual situation—a defendant’s touching
   ammunition—wasn’t before us. See United States v. Lam, 803 F. App’x 796, 797 (5th Cir.)
   (per curiam) (concluding that “a ruling on an issue not raised” constitutes dictum (cleaned
   up)), cert. denied, 141 S. Ct. 425 (2020); accord United States v. Castillo, 179 F.3d 321, 327
   (5th Cir. 1999), rev’d on other grounds, 530 U.S. 120 (2000).
           10
             The majority’s out-of-circuit citations don’t fare much better. For instance, the
   majority acknowledges that United States v. Beverly, 750 F.2d 34, 37 (6th Cir. 1984) (per
   curiam), and United States v. Williams, 29 F. App’x 486, 488–89 (9th Cir. 2002) (per




                                                 18
Case: 20-50304         Document: 00515850470                Page: 19       Date Filed: 05/05/2021




                                           No. 20-50304


   lines of precedent control this case.
           First, courts continually reject the notion that “the brevity of . . . pos-
   session render[s] it short of what is required.” United States v. Ortiz,
   927 F.3d 868, 874 (5th Cir. 2019). “Neither the language of the felon-in-
   possession statute, nor its evident purpose, encourage [sic] the court to
   develop defenses that leave much room for benign transitory possession.” 11
   In fact, Congress drafted § 922 to “enlarge[] and extend[]” a previous act
   that was already “designed to prevent [certain criminals] from being able to
   purchase or in any way come in contact with firearms.” Barrett v. United
   States, 423 U.S. 212, 220 (1976) (cleaned up). Thus, the brevity of physical
   contact doesn’t negate possession.
           Second, “the government successfully proved actual possession”
   where “the defendant’s . . . fingerprints were found on the firearm.” 12
   Although the majority gleans from that statement the rule that the defendant
   must be “tied to the firearm with forensic evidence,” that’s wrong. Forensic
   evidence harbors no talismanic significance. Fingerprints would prove only
   that the defendant touched the gun. 13 Thus, the majority fails to explain why a


   curiam), are both about constructive possession.
           11
             United States v. Teemer, 394 F.3d 59, 64 (1st Cir. 2005) (cleaned up). Contrary
   to the majority’s suggestion, Teemer, id., does not support the majority’s rule. In fact,
   Teemer had no occasion to rule on that issue, because the jury “instruction did not say that
   merely to touch the AK–47 constituted a crime.” Id. at 65 (emphasis added).
           12
               United States v. Hagman, 740 F.3d 1044, 1049 (5th Cir. 2014); see also United
   States v. Tyler, 474 F.2d 1079, 1081 (5th Cir. 1973) (per curiam) (concluding, in the context
   of a different statute, that “[t]he jury was free to . . . draw an inference of actual possession
   from the presence of Tyler’s fingerprint on the check”); De Leon, 170 F.3d at 497 (“The
   thumbprint on the box of ammunition would also lead a jury to reasonably infer that
   De Leon . . . possessed control over [the box].”).
           13
             See De Leon, 170 F.3d at 495, 498 (suggesting that a “partial fingerprint” could
   show that a defendant “merely touched the box”).




                                                  19
Case: 20-50304        Document: 00515850470               Page: 20        Date Filed: 05/05/2021




                                           No. 20-50304


   fingerprint—which proves that a defendant touched a gun—can establish
   possession, but a defendant’s admission of the same fact will not. 14

                                                 B.
           After it finishes tilting at precedential windmills, the majority begins
   cherry-picking dictionary definitions. Specifically, it selects a 1934 diction-
   ary. The rationale for that selection is mysterious. 15 In any event, the major-
   ity’s main definition suffers from the same malady as the majority’s prece-
   dent: It defines constructive—not actual—possession.
           For instance, the majority tells us that “possess” means “to have and
   hold [contraband] as property.” (Cleaned up). And Webster synonymizes
   its “to have and hold” language with the word “own.” 16 But constructive—



           14
               The majority suggests that we haven’t “resolve[d] whether fingerprints are suf-
   ficient on their own to sustain a possession conviction.” That ignores our precedents saying
   that a fingerprint is sufficient to establish actual possession. See cases cited supra note 12.
           15
             After all, to the extent that the majority seeks to divine the original public
   meaning of 18 U.S.C. § 922(g), that statute wasn’t law until 1968 and didn’t criminalize
   possession until 1986. See Gun Control Act of 1968, Pub. L. No. 90-618, 82 Stat. 1213, 1220
   (adding § 922(g)); Firearms Owners’ Protection Act, Pub. L. No. 99-308, 100 Stat. 449,
   452 (1986) (amending § 922(g) to criminalize possession).
            Thus, if the majority seeks to divine a relevant interpretive community to ascertain
   the original public meaning of “possess,” at a minimum, it’d need to look to a definition
   from around 1986. See Frank H. Easterbrook, Abstraction and Authority, 59 U. Chi. L.
   Rev. 349, 359–60 (1992) (noting that “the meaning of a text lies in its interpretation by an
   interpretive community”); id. at 364 (noting that “the traditional view . . . looks to the
   interpretive community at the time of enactment”). And picking the right dictionary defi-
   nition is important, because “an uncritical approach to dictionaries can mislead judges.”
   Antonin Scalia & Bryan A. Garner, Reading Law: The Interpreta-
   tion of Legal Texts 415 (2012).
           16
             Possess, Webster’s New International Dictionary 1770 (3d ed.
   1961); see also Possess, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-
   webster.com/dictionary/possess (last visited Apr. 22, 2021) (providing one definition of
   “possess” as “to have and hold as property : OWN”).




                                                 20
Case: 20-50304       Document: 00515850470              Page: 21      Date Filed: 05/05/2021




                                         No. 20-50304


   not actual—possession connotes ownership. 17               Similarly, the majority’s
   “master of” definition mirrors constructive possession’s modern definition,
   namely “dominion . . . over the item.” 18 In short, the majority becomes en-
   snared in a common pitfall of misguided dictionary usage: It fails to recognize
   that “common words typically have more than one meaning.” SCALIA &
   GARNER, supra, at 418.
           In reality, dictionary definitions show that a mere touch constitutes
   actual possession. Actual possession refers to “[p]hysical occupancy or con-
   trol over property.” 19 A better dictionary definition, therefore, is to “seize
   or gain control of.” 20 And if “seize” is the relevant concept, “a mere touch
   can be enough for a seizure.” Torres v. Madrid, 141 S. Ct. 989, 998 (2021).
           In sum, by relying on inapposite precedent and definitions about con-
   structive possession, the majority effectively layers the requirements of con-
   structive possession over the requirements of actual possession. Now the gov-
   ernment must show not only that a felon touched a firearm, but that he did
   so with sufficient vigor to render him “‘master’ over” it.

                                              C.
           The majority’s result is well-intentioned. Situations might arise in



           17
             See Meza, 701 F.3d at 419 (“‘Constructive possession’ may be found if the defen-
   dant had . . . ownership . . . over the item . . . .”).
           18
              Meza, 701 F.3d at 419; see also Possession, BLACK’S LAW DICTIONARY (11th
   ed. 2019) (defining “construction possession” as “dominion over a property”).
           19
             Possession, BLACK’S LAW DICTIONARY (11th ed. 2019); see also Jones,
   484 F.3d at 787 (defining “actual possession” as “direct physical control over a thing”).
           20
              Possess, Webster’s New International Dictionary 1770 (3d ed.
   1961); see also Possess, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-
   webster.com/dictionary/possess (last visited April 22, 2021) (defining “possess” as “to
   seize and take control of”).




                                              21
Case: 20-50304        Document: 00515850470                Page: 22        Date Filed: 05/05/2021




                                           No. 20-50304


   which a felon’s physical contact with a gun is so minimal and otherwise jus-
   tified that it’d be absurd to convict him of possession. But we already make
   exceptions to § 922(g) for such situations. And we didn’t have to stretch our
   definition of “actual possession” to get there. In general, a felon is not guilty
   of possessing a firearm if that possession is (1) brief and (2) justified. 21
           But that doesn’t help Smith, because those exceptions “do[] not
   negate any element of the offense.” 22 They’re affirmative defenses. And,
   where—as here—a defendant chooses to plead guilty, a district court doesn’t
   “err[] in accepting a guilty plea when the factual basis contains an affirmative
   defense that does not negate any offense element.” Ortiz, 927 F.3d at 877.
           Thus, the district court did not err by failing to consider Smith’s pos-
   sible affirmative defenses. The majority’s holding otherwise engrafts part of
   an affirmative defense onto the prima facie case for possession.




           21
              See United States v. Panter, 688 F.2d 268, 272 (5th Cir. 1982) (holding “that
   where a convicted felon, reacting out of a reasonable fear for the life or safety of himself, in
   the actual, physical course of a conflict that he did not provoke, takes temporary possession
   of a firearm for the purpose or in the course of defending himself, he is not guilty of
   violating” the predecessor to § 922(g)); United States v. Penn, 969 F.3d 450, 456 (5th Cir.
   2020) (“A defendant must act promptly to rid himself of the firearm once the circum-
   stances giving rise to the justification subside.”), cert. denied, No. 20-6791, 2021 WL
   1520864 (U.S. Apr. 19, 2021); United States v. Fisher, 777 F. App’x 749, 750–51 (5th Cir.
   2019) (per curiam) (“The record evidence supports the finding that Fisher’s possession of
   a firearm was not wholly temporary and in the course of defending himself.”), cert. denied,
   140 S. Ct. 978 (2020); United States v. Lee, 208 F. App’x 352, 353 (5th Cir. 2006) (per
   curiam) (“On sufficient facts, the common-law defenses of duress and necessity can justify
   a violation of a firearms possession statute.”); United States v. Gant, 691 F.2d 1159, 1161
   (5th Cir. 1982) (noting that we have “recognize[d] the general availability of common-law
   defenses to such a charge”).
           22
             Ortiz, 927 F.3d at 877 (“Even if the factual basis here revealed that Ortiz’s pos-
   session were justified, it nonetheless established that his conduct satisfied every element of
   the offense.”).




                                                 22
Case: 20-50304        Document: 00515850470              Page: 23       Date Filed: 05/05/2021




                                         No. 20-50304


                                               III.
           Even supposing that the majority’s newfangled interpretation of
   “possess” were correct, we should nonetheless affirm, because our review is
   for plain error only. The majority concocts its approach by layering our
   constructive-possession precedent onto an actual-possession case. But that’s
   a problem for Smith, because, as the majority acknowledges, our review is for
   plain error. And plain error review requires Smith to show an error that was
   “clear and obvious under existing law.” 23
           Under existing law, (1) brevity didn’t negate actual possession, and
   (2) a fingerprint sufficed to show actual possession. See Ortiz, 927 F.3d
   at 874; Hagman, 740 F.3d at 1049. Under those precedents, it’s clear that a
   mere touch establishes actual possession. Consequently, the district court’s
   failure to anticipate the majority’s novel rule—that a felon must handle a
   firearm with sufficient vigor to render him “‘master’ over” it—isn’t plain
   error. That rule wasn’t clear or obvious under our precedents. The majority
   contrives it today.

                                               IV.
           The majority tacitly concedes the pandora’s box it has opened, by
   punting on the grounds that we “need not decide every interaction with an
   item that could qualify as possession.” Going forward, however, this court
   and our district judges will have to answer myriad bizarre questions in light
   of the majority’s opinion: What must a felon do to become the “master of”



           23
              Stevens v. United States, 470 F. App’x 303, 304 (5th Cir. 2012) (per curiam)
   (emphasis added); see also United States v. Olano, 507 U.S. 725, 734 (1993) (concluding that
   a “court of appeals cannot correct an error pursuant to Rule 52(b) unless the error is clear
   under current law” (emphasis added)); United States v. Vega, 332 F.3d 849, 852 n.3 (5th Cir.
   2003) (“We conclude that any error by the district court in this regard was not plain or
   obvious, as we have not previously addressed this issue.”).




                                               23
Case: 20-50304        Document: 00515850470              Page: 24       Date Filed: 05/05/2021




                                          No. 20-50304


   a firearm? Must he grip it? 24 Brandish it? 25 Hold it for an extended period? 26
   Our precedent forecloses each option.
           Because the majority reaches that odd result, on plain-error review,
   only by reliance on inapposite authorities and definitions, I respectfully
   dissent.




           24
             That can’t be right, because we’ve said that a defendant’s having a firearm “on
   his person” would show actual possession. Hagman, 740 F.3d at 1049.
           25
             That can’t be right, because the fact that a “defendant’s DNA or fingerprints
   were found on the firearm” would show actual possession. Hagman, 740 F.3d at 1049. And
   that evidence wouldn’t necessarily show that a defendant brandished a gun.
           26
              That can’t be right, because we’ve rejected arguments that “brief dominion
   over” contraband is insufficient to show actual possession. United States v. Toro, 840 F.2d
   1221, 1237–38 (5th Cir. 1988); see also Ortiz, 927 F.3d at 874 (“Ortiz hints that the brevity
   of his possession rendered it short of what is required under the first element. The caselaw
   is against him.”); United States v. Parker, 566 F.2d 1304, 1306 (5th Cir. 1978) (“That
   possession is momentary is immaterial.”). Likewise, other circuits reject “any minimum
   temporal prerequisite for showing direct physical control of a gun.” United States v. Pratt,
   704 F. App’x 420, 425 (6th Cir. 2017); see also United States v. Matthews, 520 F.3d 806,
   811 (7th Cir. 2008) (“[M]erely holding a firearm for a brief period of time is sufficient to
   constitute possession within the meaning of section 922.”); United States v. Jackson,
   598 F.3d 340, 351 (7th Cir. 2010) (“[T]he legislative history of 18 U.S.C. § 922 indicates
   that Congress sought to prohibit even a felon’s brief possession of a firearm.”).




                                                24